Citation Nr: 0403510	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-05 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to December 1, 2000, 
for the award of a total disability rating for compensation 
purposes on the basis of individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2003, the Board issued a 
decision in this matter.  The veteran appealed the Board 
decision, and, in August 2003, the Secretary of Veterans 
Affairs submitted a Joint Motion for Remand (joint motion).  
The United States Court of Appeals for Veterans Claims 
(Court) granted the relief sought in the joint motion that 
same month; the March 2003 Board decision is therefore 
vacated.

This appeal is remanded via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The Court essentially vacated the Board's March 2003 decision 
to ensure there has been compliance with VA's notice 
obligations as set out in 38 U.S.C.A. § 5103.  To accomplish 
this, a remand is necessary.  

Furthermore, the veteran, through his representative, has 
asserted that he was marginally employed prior to December 1, 
2000 and therefore is entitled to an earlier effective date 
for his TDIU benefit.  To this end, verification of the 
veteran's employment history and wages is needed.  The 
veteran should be requested to submit his wage and tax 
statements from 1998 to 2000, or authorization to permit 
obtaining this information from his employers or other 
appropriate sources.  Moreover, the veteran's most recent 
earnings and benefit estimate statement should be obtained 
from the Social Security Administration (SSA).  If reasonable 
efforts to obtain evidence on the veteran's behalf are 
unsuccessful, the veteran should notified and allowed the 
opportunity to submit the evidence.  See 38 C.F.R. § 3.159(e) 
(2003).

Accordingly, this case is REMANDED for the following actions:

1.  The claims folder should be reviewed to ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
The veteran must be notified of which portion of 
the information and evidence necessary to 
substantiate his claim for which he is responsible 
and which evidence it is VA's duty to assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He should be requested to 
identify his past employers and verification of his 
past wages from 1998 to 2000.  Make reasonable 
efforts to obtain all evidence sufficiently 
identified by the veteran unless no reasonable 
possibility exists that such assistance would aid 
in substantiating the claim.  If efforts on the 
veteran's behalf are unsuccessful, he should be so 
notified in accordance with 38 C.F.R. § 3.159 
(2003).

2.  After obtaining any appropriate authorization, 
if necessary, the veteran's most recent earnings 
and benefit estimate statement should be obtained 
from the Social Security Administration.

3.  The veteran's earlier effective date claim 
should then be readjudicated.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) before 
the case is returned to the Board.  The SSOC must 
contain notice of all relevant actions taken on the 
claim for benefits since April 2002, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

